Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 08, 2021

The Court of Appeals hereby passes the following order:

A21E0035. DAKER v. GEORGIA DEPT. OF CORR.

      Upon consideration of Waseem Daker’s motion for extension of time to file
application for discretionary review, it is ordered that an extension be granted in the
above-referenced case through and including March 22, 2021.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/08/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.